Citation Nr: 1343195	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residual temporomandibular dysfunction status post mandibular fracture, to include entitlement to a compensable rating prior to October 15, 2012.

2.  Entitlement to service connection for dental treatment purposes for missing teeth as result of in-service mandibular fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case the Veteran initially sought service connection for a jaw fracture with retained hardware and traumatic tooth loss.  This claim was evaluated together by the RO as a claim for residual temporomandibular dysfunction status post mandibular fracture p.o. with missing teeth.  The Board has recharacterized this issue as two separate issues, including a new, separate claim for service connection for dental treatment purposes for missing teeth as a result of in-service mandibular fracture, to more accurately reflect the Veteran's assertions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


The issue of entitlement to service connection for headaches secondary to service-connected residual temporomandibular dysfunction status post mandibular fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected residual temporomandibular dysfunction status post mandibular fracture.  Unfortunately the Board finds remand is required for further development of this claim.

A VA treatment record from December 2010 indicates the Veteran was referred to dental for a consult due to his jaw pain.  However the claims file does not include any treatment records from a VA dental facility.  As these records would be highly relevant to the issue on appeal the Board finds remand is required to obtain these records.

Additionally, in describing his current level of pain due to residual temporomandibular dysfunction status post mandibular fracture the Veteran has consistently described the pain in his jaw results, in part, from his three missing teeth.  The Veteran has asserted that because he is still missing three teeth he is forced to chew primarily on one side of his mouth, leading to increased jaw pain.  As such, the Board finds the issue of service connection for dental treatment purposes is intertwined with the pending claim for an increased rating due to residuals of an in-service mandibular fracture.  Review of the record reveals the claim for service connection for dental treatment purposes has not yet been developed by the agency of original jurisdiction.  Therefore the Board finds remand is required to develop this intertwined issue.
Accordingly, the case is REMANDED for the following action:

1.  All post-service VA treatment records, specifically including all dental treatment records, should be obtained and associated with the claims file.  Any negative response for VA dental records should be included in the claims file.

2.  The RO/AMC should develop the Veteran's claim for service connection for dental treatment purposes for loss of teeth as a result of his in-service mandibular fracture.  This should include an appropriate VCAA notice to the Veteran.

3.  After completion of the foregoing the RO should adjudicate the Veteran's claim for an increased rating for service-connected residual temporomandibular dysfunction and claim for service connection for dental treatment purposes for missing teeth, both resulting from his in-service mandibular fracture.  If the claims remain denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







[Continued on next page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



